Citation Nr: 0726789	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  04-39 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION


The veteran served on active duty from July 1952 to September 
1965.  He died in October 2003.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued in May 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, denying the 
appellant's claim seeking entitlement to service connection 
for the cause of the veteran's death.  In March 2006, the 
Board remanded this case for further development; it is again 
before the Board for appellate review.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The appellant contends that the veteran's service-connected 
arthritis contributed to his death in that the pain 
medication he was given for his arthritis lead to 
uncontrollable high blood pressure and cardiovascular 
disease, which ultimately caused his fatal heart attack.  The 
certificate of death shows that the veteran died of 
cardiopulmonary arrest and acute myocardial infarction while 
being treated in the emergency room at Fairview Park Hospital 
in Dublin, Georgia.  No autopsy was performed.  

The veteran had been service-connected for arthritis of his 
left knee, a total knee replacement, low back strain with 
arthritis, and arthritis of both hips.  The appellant 
reported that the veteran's treating VA cardiologist said his 
high blood pressure was caused by the medication given to him 
for pain due to his arthritis.  

In March 2006, the Board remanded this case in order for the 
AOJ to obtain missing medical records and then to have a VA 
specialist provide an opinion regarding whether the pain 
medication given to the veteran for his service-connected 
arthritis caused, hastened, or substantially and materially 
contributed to his death.  In instruction paragraph 2 of the 
March 2006 remand, the Board instructed the AOJ to obtain 
medical records for the veteran showing treatment after June 
2003, and in instruction paragraph 3, the Board specified 
that a medical opinion should be given after medical records 
had been obtained.  The VA specialist provided his opinion in 
March 2007.  In April 2007, VA medical records which reflect 
treatment of the veteran from June 2003 through October 2003 
were obtained.  It appears from the record that the VA 
specialist who provided the March 2007 opinion did not review 
these records, which are pertinent in that they show 
treatment of the veteran through the time of his death in 
October 2003.  The required medical opinion was not rendered 
based on all pertinent evidence, and this must be done on 
remand.  Therefore, this case must be remanded for compliance 
with the Board's March 2006 remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should return the veteran's 
claims file to the VA specialist who 
reviewed the veteran's file and provided 
a medical opinion in March 2007 to be 
reviewed by that examiner to provide the 
required etiological opinion.  Based on 
all of the evidence of record, the 
specialist should provide an opinion as 
to whether a disease or injury incurred 
in service caused or contributed to the 
ultimate cause of the veteran's death.  
Additionally, the examiner should furnish 
an opinion with supporting rationale, as 
to whether it is at least as likely as 
not (50 percent likelihood or greater) 
that the pain medication given to the 
veteran for his service-connected 
arthritis caused, hastened, or 
substantially and materially contributed 
to his death.  The specialist should note 
that the entire claims file, including 
the records reflecting the veteran's 
treatment from June to October 2003, have 
been reviewed.  In addition, the 
specialist should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.  If the 
examiner who provided the March 2007 
opinion is no longer available, then 
another appropriate specialist should be 
requested to provide the opinions.  

2.  After the above development has been 
completed, VA should readjudicate the 
appellant's claim.  If any determination 
remains unfavorable to the appellant, she 
and her representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



